Citation Nr: 0104121	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for lumbosacral strain.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel 



INTRODUCTION

The veteran was in active service in the United States Army 
from November 1964 to November 1967.  Service in Vietnam is 
indicated by the evidence of record.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a December 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(RO) which denied the veteran service connection for 
bilateral hearing loss and lumbosacral strain.  In February 
1999 the veteran filed a timely notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
veteran a statement of the case and notification of his 
appellate rights.  In October 1999, the veteran perfected, 
and the RO certified, his appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 
19.30, 20.302 (2000).  


REMAND
The veteran claims entitlement to service connection for 
bilateral hearing loss and lumbosacral strain, both of which, 
he argues, first manifested during active service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103A).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board notes that the veteran is currently incarcerated at 
the Texas Department of Criminal Justice (TDCJ) facility in 
Huntsville, Texas, where he has been since November 1988.  It 
is well established that incarcerated veterans are entitled 
to the same care and consideration given to their fellow 
veterans and any assistance provided them should be tailored 
to their peculiar circumstances of confinement.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

The Board further notes, however, that the veteran has 
indicated an unwillingness to undergo examination by TDCJ 
medical personnel.  The veteran is advised that a rating may 
be based upon an examination conducted by any government 
institution, provided the examination report is otherwise 
adequate for rating purposes.  See 38 C.F.R. §  3.326 (2000).  
The veteran is also advised that his failure, without good 
cause, to report for any scheduled examination could result 
in the denial of his claim.  38 C.F.R. §  3.655 (2000).  In 
this connection, the Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
his claim is not a one-way street.  Wood, 1 Vet. App. at 193.  
The veteran is expected to report for any examination 
scheduled at TDCJ. 

In addition to its general comments above, the Board has 
identified specific areas for development with respect to the 
two issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran alleges that he suffers bilateral hearing loss as 
a result of participation in combat while stationed in 
Vietnam.  The Board notes in passing that his DD Form 214 
indicates that his military occupational specialty was heavy 
vehicle driver and that no awards or decorations indicative 
of combat status are listed.   

Results from a discharge examination conducted in October 
1967 indicate some right ear hearing loss.  The claims file 
contains no medical evidence of the veteran's hearing acuity 
since his service discharge examination, however.  

The veteran has indicated that his hearing has been evaluated 
in connection with employment since his discharge in December 
1967.  However, he has failed to adequately identify any 
health care provider practitioner or employer who may posses 
pertinent information.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Efforts to obtain 
additional relevant medical evidence as to any hearing loss 
suffered by the veteran are warranted under the circumstances 
presented in this case.

2.  Entitlement to service connection for lumbosacral strain.  

The veteran claims to have suffered an injury to his back 
while lifting supplies in service.  Service medical records 
indicate that from 1966 to 1967 the veteran was diagnosed 
with and treated for lower back pain.  His discharge 
examination noted some limitation of back motion but further 
notes that x-rays and neurological exams were both negative.  


There is no evidence of complaints or diagnoses of, or 
treatment for, lower back pain from October 1967 to September 
1998.  The veteran alleges this evidence is also contained in 
unidentified private medical records associated with his past 
employment.  

Medical records from TDCJ indicate that in September 1998 the 
veteran complained of and was treated for lower back pain.  
Also in September 1998, physicians at the VA Medical Center 
in Houston, Texas (the VAMC) reviewed the veteran's claims 
file, including his service medical records, and spoke with 
medical personnel at TDCJ.  From the record, it does not 
appear a physical examination of the veteran was conducted, 
and no opinion as to the etiology of any back disability was 
offered.  

The VAMC report indicates that doctors at TDCJ were going to 
conduct further examinations and thereafter report any 
findings to the VAMC.  It is not clear whether any such 
report was ever received.  

The Board finds that the evidence related to the veteran's 
claim of service connection for lumbosacral strain is 
insufficient to base an informed decision upon.  This issue 
also warrants further efforts to obtain evidence pertaining 
to the veteran's claim.  

Accordingly, the matters on appeal are remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for hearing loss and/or lumbosacral 
strain since his discharge from military 
service.  Said records are to include, 
but are not to be limited to, any 
treatment or evaluation records from 
TDCJ.  In addition, the veteran should 
identify any employers who may possess 
information concerning his claimed 
disabilities.  After securing any 
necessary release, the RO should obtain 
any relevant records which have not 
previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The RO should arrange for an 
evaluation of the veteran by TDCJ medical 
personnel to determine if he currently 
has hearing loss and/or lumbosacral 
strain and, if so, whether such is at 
least as likely as not to be related to 
his military service.  In evaluating 
hearing loss, the examiner should 
identify the auditory threshold in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz and provide speech recognition 
scores using the Maryland CNC Test.  The 
veteran's claims folder must be made 
available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  Should the veteran's 
contentions warrant it, a determination as 
to combat status should be made.  See 
38 U.S.C.A. § 1154(b).  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


